FILED
                            NOT FOR PUBLICATION                              APR 09 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-35435

              Plaintiff - Appellee,               D.C. No. 2:00-cr-00059-JCC

  v.
                                                  MEMORANDUM *
VY THI THACH,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                   Argued and Submission Deferred May 9, 2012
                               Seattle, Washington
                             Submitted April 5, 2013

Before: HAWKINS, GOULD, and BYBEE, Circuit Judges.

       Vy Thi Thach appeals the denial of her petition for a writ of error coram nobis.

We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

       Thach’s petition rises or falls on whether Padilla v. Kentucky, 559 U.S. 356

(2010), applies retroactively. It is therefore foreclosed by the Supreme Court’s


         *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
decision in Chaidez v. United States, 133 S. Ct. 1103, 1105 (2013), which held that

“under the principles set out in Teague v. Lane, 489 U.S. 288 (1989), Padilla does not

have retroactive effect.”

      That the Supreme Court applied Teague in evaluating Chaidez’s challenge to

her federal conviction reinforces our authority holding that Teague’s framework

applies to collateral attacks on federal convictions.1 See United States v. Sanchez-

Cervantes, 282 F.3d 664, 667 (9th Cir. 2002) (Teague applies to federal prisoners).

      AFFIRMED.




      1
          The Supreme Court declined to consider Chaidez’s arguments that Teague’s
bar on retroactivity should not apply when a petitioner challenges a federal conviction,
or at least should not apply when there is a claim of ineffective assistance of counsel.
Chaidez, 133 S. Ct. at 1113 n.16.

                                           2